DETAILED ACTION
Status of Claims:
Claims 1 – 20 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 09/20/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 19 of U.S. Patent No. 10,277,687. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims follow obviousness-type double patenting rejection since they recite similar claim limitations.
Pending Application (17/479,261)
U.S. Patent (10,277,687)
1. A system comprising:
1. A network functions virtualization platform comprising:
a plurality of hardware resources;
a hardware resources layer comprising a plurality of hardware resources;
a plurality of virtual core network functions executable on a first portion of the plurality of hardware resources;
a plurality of virtual networking function resource pools comprising a virtual mobility management entity pool, wherein each of the plurality of virtual networking function resource pools comprises virtual networking function resources executing on at least a portion of the plurality of hardware resources for providing a specific network function;
a plurality of service controllers executable on a second portion of the plurality of hardware resources, wherein the plurality of service controllers correspond to the plurality of virtual core network functions; and

(*2. The system of claim 1, wherein: the plurality of virtual core network functions comprises a virtual mobility management entity; the plurality of service controllers comprises a mobility management entity service controller; and instructing the plurality of service controllers to handle the service request received from the user equipment comprises instructing the mobility management entity service controller to instantiate and manage the virtual mobility management entity to handle, at least in part, the service request received from the user equipment.)

a plurality of service controllers corresponding to the plurality of virtual networking function resource pools, wherein the plurality of service controllers comprises a radio access network service controller that maintains a topology of a radio access network, wherein the plurality of service controllers further comprises a mobility management entity service controller that instantiates and manages a virtual mobility management entity in the virtual mobility management entity pool of the plurality of virtual networking function resource pools; and
a master service orchestrator that, when executed on a third portion of the plurality of hardware resources, causes the master service orchestrator to perform operations comprising instructing the plurality of service controllers to handle a service request received from a user equipment.
a master service orchestrator in communication with each of the plurality of service controllers, wherein the master service orchestrator, when executed by at least a further portion of the plurality of hardware resources, performs operations comprising receiving, from a user equipment, via the radio access network service controller, a service request, and instructing a service controller of the plurality of service controllers to perform service controller-specific operations to provide, at least in part, a service identified in the service request received from the user equipment.

*Dependent claim 2 contains language from claim 1. 

Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 11,128,719. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims follow obviousness-type double patenting rejection since they recite similar claim limitations.
Pending Application (17/479,261)
U.S. Patent (11,128,719)
1. A system comprising:
15. A distributed master service orchestrator system comprising:
a plurality of master service orchestrator instances, wherein a master service orchestrator instance of the plurality of master service orchestrator instances comprises
a processor of a network functions virtualization platform, and
a memory comprising instructions that, when executed by the processor of the network functions virtualization platform, cause the master service orchestrator instance to perform operations comprising
a plurality of hardware resources; 

a plurality of virtual core network functions executable on a first portion of the plurality of hardware resources; 

a plurality of service controllers executable on a second portion of the plurality of hardware resources, wherein the plurality of service controllers correspond to the plurality of virtual core network functions; and

(*2. The system of claim 1, wherein: the plurality of virtual core network functions comprises a virtual mobility management entity; the plurality of service controllers comprises a mobility management entity service controller; and instructing the plurality of service controllers to handle the service request received from the user equipment comprises instructing the mobility management entity service controller to instantiate and manage the virtual mobility management entity to handle, at least in part, the service request received from the user equipment.)
receiving, from a user equipment, via a radio access network service controller of a plurality of service controllers, a service request that specifies a service to be provided to the user equipment by the network functions virtualization platform, wherein the plurality of service controllers correspond to a plurality of virtual networking function resource pools comprising a virtual mobility management entity pool, wherein each of the plurality of virtual networking function resource pools comprises virtual networking function resources executing on at least a portion of a plurality of hardware resources for providing a specific network function, wherein the plurality of service controllers comprises the radio access network service controller that maintains a topology of a radio access network, and wherein the plurality of service controllers further comprises a mobility management entity service controller that instantiates and manages a virtual mobility management entity in the virtual mobility management entity pool of the plurality of virtual networking function resource pools; and
a master service orchestrator that, when executed on a third portion of the plurality of hardware resources, causes the master service orchestrator to perform operations comprising instructing the plurality of service controllers to handle a service request received from a user equipment.
instructing a service controller of the plurality of service controllers to perform a service controller-specific operation to provide, at least in part, the service to the user equipment.

*Dependent claim 2 contains language from claim 1. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Senarath (US 20160353268).

As per claim 1, a system comprising: 
	a plurality of hardware resources (The function is virtualized in the sense that it may utilize a set of virtual resources, such as computing, storage and networking resources, when executed on one or more hardware resources rather than utilizing specific dedicated hardware resources. In some instances, the function may be executed on processors across a plurality of hardware resources, to provide distributed functionality across the network, See Paragraph 69); 
	a plurality of virtual core network functions (The pooled resources may be commercial-off-the-shelf hardware components capable of configuration through virtualization approaches, such as NFV, in order to support various network functionalities for supporting the operations of the network slices, See Paragraph 68 - 69) executable on a first portion of the plurality of hardware resources (A plurality of hardware resources, See Paragraph 69); 
	a plurality of service controllers executable on a second portion of the plurality of hardware resources (A plurality of hardware resources, See Paragraph 69), wherein the plurality of service controllers correspond to the plurality of virtual core network functions (A CSM-service makes use of the requirements of a customer to interact with a controller (or set of controllers) that can provide Software Defined Network control functions, Software Defined Protocol Functions, Software Defined Resource Allocation functions, Software Defined Topology functions, flow management and traffic engineering, See Paragraph 115); and 
	a master service orchestrator (The Orchestrator function further is configured to create
end-to-end service between different VNFs by interaction with the VNFM function, See Paragraphs
81 - 83) that, when executed on a third portion of the plurality of hardware resources (A plurality of hardware resources, See Paragraph 69), causes the master service orchestrator to perform operations comprising instructing the plurality of service controllers to handle a service request received from a user equipment (In response to a service request submitted to the network, a service-specific VN is established using the virtual nodes, functions and links defined by the assignment operation. The service-specific VN is established including QoS and QoE policies to be distributed to, and enforced at, one or more of the virtual nodes, See Paragraph 131).

As per claim 8, a computer-readable storage medium having instructions of a master service orchestrator stored thereon that, when executed by a processor, cause the processor to perform operations comprising: 
	receiving, from a user equipment, via a first service controller of a plurality of service controllers (A CSM-service makes use of the requirements of a customer to interact with a controller (or set of controllers) that can provide Software Defined Network control functions, Software Defined Protocol Functions, Software Defined Resource Allocation functions, Software Defined Topology functions, flow management and traffic engineering, See Paragraph 115), a service request, wherein each of the plurality of service controllers is associated with a virtual core network function of a plurality of virtual core network functions (In response to a service request submitted to the network, a service-specific VN is established using the virtual nodes, functions and links defined by the assignment operation. The service-specific VN is established including QoS and QoE policies to be distributed to, and enforced at, one or more of the virtual nodes, See Paragraph 131); and 
	instructing the plurality of service controllers to handle the service request received from the user equipment (In response to a service request submitted to the network, a service-specific VN is established using the virtual nodes, functions and links defined by the assignment operation. The service-specific VN is established including QoS and QoE policies to be distributed to, and enforced at, one or more of the virtual nodes, See Paragraph 131).

As per claim 15, a method comprising: 
	receiving, by a master service orchestrator (The Orchestrator function further is configured to create end-to-end service between different VNFs by interaction with the VNFM function, See Paragraphs 81 - 83) executing on a first portion of a plurality of hardware resources (The function is virtualized in the sense that it may utilize a set of virtual resources, such as computing, storage and networking resources, when executed on one or more hardware resources rather than utilizing specific dedicated hardware resources. In some instances, the function may be executed on processors across a plurality of hardware resources, to provide distributed functionality across the network, See Paragraph 69), from a user equipment, via a first service controller of a plurality of service controllers (A CSM-service makes use of the requirements of a customer to interact with a controller (or set of controllers) that can provide Software Defined Network control functions, Software Defined Protocol Functions, Software Defined Resource Allocation functions, Software Defined Topology functions, flow management and traffic engineering, See Paragraph 115) executing on a second portion of the plurality of hardware resources (A plurality of hardware resources, See Paragraph 69), a service request, wherein each of the plurality of service controllers is associated with a virtual core network function of a plurality of virtual core network functions (In response to a service request submitted to the network, a service-specific VN is established using the virtual nodes, functions and links defined by the assignment operation. The service-specific VN is established including QoS and QoE policies to be distributed to, and enforced at, one or more of the virtual nodes, See Paragraph 131) executing on a third portion of the plurality of hardware resources (A plurality of hardware resources, See Paragraph 69); and 
	instructing, by the master service orchestrator, the plurality of service controllers to handle the service request received from the user equipment (In response to a service request submitted to the network, a service-specific VN is established using the virtual nodes, functions and links defined by the assignment operation. The service-specific VN is established including QoS and QoE policies to be distributed to, and enforced at, one or more of the virtual nodes, See Paragraph 131).

Allowable Subject Matter
Claims 2 – 7, 9 – 14, and 16 – 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZIA NAOREEN whose telephone number is (571)270-7282. The examiner can normally be reached M-F: 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAZIA NAOREEN/Examiner, Art Unit 2458